Citation Nr: 0819404	
Decision Date: 06/12/08    Archive Date: 06/18/08	

DOCKET NO.  04-43 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
replacement secondary to service-connected lumbar spine 
disability.   

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had over 21 years of active service at the time 
of his retirement from the Air Force in March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of 
VARO in Houston, Texas, that, in pertinent part, denied 
entitlement to the benefits sought.  

In accordance with the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c) (2007), this case has been advanced on 
the Board's docket for good cause shown.  

The matter of the veteran's entitlement to service connection 
for his bilateral hip replacement is being remanded to the RO 
by way of the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran should further action be 
required.  


FINDINGS OF FACT

1.  Manifestations of the cervical spine disability include 
complete difficulty turning the head to the left and X-ray 
evidence of Grade I anterior pseudospondylolisthesis, minimal 
anterior subluxation, and mild to moderate disc space 
narrowing.  

2.  Recent examination showed forward flexion and extension 
of the spine to 45 degrees each.  Left lateral rotation was 
to 50 degrees.  Right lateral rotation was to 80 degrees.  
Left and right lateroflexion were to 45 degrees each.  

3.  The veteran's daily activities are affected only when he 
has difficulty turning his head to the left.  






CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for degenerative disc disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237, 5242, 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that such worsening has on 
the claimant's employment in daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for range of severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, the severity and duration, and 
their impact upon employment and daily life.  As with proper 
notice for an initial disability rating inconsistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
which are relevant to establishing entitlement to increased 
compensation e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer's statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances related to the 
disability.  Vazquez-Flores, supra, at 43,44.  

The United States Court of Appeals for the Federal Circuit 
recently held that any error in the VCAA notice should be 
presumed to be prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge where the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F. 3d 881 (2007).  

In this case, the veteran is challenging the October 2003 
rating decision determination granting a separate disability 
rating for the veteran's degenerative disc disease of the 
cervical spine and assigning a 10 percent rating, effective 
June 30, 2003.  In Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose of the notice it intended to 
serve has been fulfilled.  ID., at 490-91.  Thus, because the 
legally sufficient notice was provided before service 
connection was granted, in this case a letter dated in 
July 2003, VA's duty to notify in this case has been 
satisfied.  

In this regard, the Board notes that the letter informed the 
veteran of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  He was asked to submit evidence and/or information 
in his possession.  In addition, the Board notes that VA sent 
the veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingus, supra.  

The Board is aware the VCAA duty to notify has not been 
completely satisfied with respect to the additional 
requirements for an increased compensation claim as recently 
delineated by the Court in Vazquez-Flores, supra.  The 
veteran has been given notice of the criteria for an 
increased rating for cervical spine disorder by way of the 
October 2006 supplemental statement of the case.  Although 
the October 2006 supplemental statement of the case is a post 
adjudicatory notice, there is no prejudice to the veteran in 
this regard because the claim was readjudicated in a 
February 2007 supplemental statement of the case.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

As noted, the March 2006 letter informed the veteran of how 
disability ratings are determined, and he was also provided 
with examples of the types of medical evidence he could 
submit in support of his claim in a July 2003 letter.  At 
that time he was told that evidence could be a statement from 
a doctor.  It could also be statements from other individuals 
or be described from the knowledge and personal observations 
of others in what manner his disability had worsened.  
Accordingly, the Board finds that this letter, together with 
the substantial development of the claim before and after 
providing notice, has rendered any notice error 
nonprejudicial.  In this regard, the Board notes that the 
veteran was advised of his opportunities to submit additional 
evidence and has been informed that, at a minimum, he needed 
to submit evidence showing his service-connected disability 
had increased in severity.  

The Board finds the purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  The record reveals an October 2007 
report of contact in which the veteran was called by a 
decision review officer at the Houston RO.  The veteran 
indicated understanding with a recent VCAA letter in 
August 2007.  He stated he had no additional medical evidence 
to submit.  Accordingly, the Board finds the veteran is fully 
aware of what is necessary to support entitlement to the 
benefits he seeks.  In sum, the Board finds that the post 
adjudicatory notice and opportunity to develop the case 
during extensive administrative appellate proceedings which 
led to the RO decision and the Board's decision herein, did 
not affect the essential fairness of the adjudication and 
render any notice errors nonprejudicial.  Moreover, the 
veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders, supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of his claim.  VA has obtained 
both private and VA medical records.  The veteran was 
accorded a special spine examination by VA in September 2006.  
The report of the examination is of record and has been 
reviewed.  As noted above, the veteran was contacted by a 
decision review officer in October 2007 and he indicated that 
he had no additional medical evidence to submit.  He was 
given an additional 60 days in which to submit the medical 
information.  He did not do so.  Accordingly, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F. 3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Accordingly, the Board also finds VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to the claim 
under the provisions of the VCAA.  Therefore, no useful 
purpose would be served in remanding the matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Pertinent Laws and Regulations

Disability rating are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations 
generally.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2007).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The basis of disability evaluation is the ability of the body 
as a whole, or the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least a minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The regulations for evaluation of certain disabilities of the 
spine were advised, effective on September 23, 2002.  67 Fed. 
Reg. 54, 345 (August 22, 2002).  Additional revisions were 
made to the evaluation criteria for disabilities of the 
spine, as well as renumbering, effective on September 26, 
2003.  Here either the old or new rating criteria may apply, 
although liberalizing rating criteria are only applicable 
since their effective date.  38 U.S.C.A. § 5110; 
VAOPGCPREC-3-2000.  

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (Combined 
Ratings Table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25.  

A maximum 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks during the 
past 12 months.  A 20 percent rating is for assignment when 
there are incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A 10 percent rating is for assignment when there 
are incapacitating episodes having a total duration of at 
least one week but less than two weeks in the past 12 months.  

Note One provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bedrest prescribed by a physician and 
treatment by a physician.  

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome were renumbered as Diagnostic 
Code 5243.  The regulations remain essentially the same.  
However, there was some minor rephrasing.  In this respect, 
Code 5243 provided the following:  Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

Prior to September 26, 2003, the regulations provided a 
10 percent rating for slight limitation of motion of the 
cervical spine, a 20 percent rating  for moderate limitation 
of motion of the spine, and a maximum 30 percent rating for 
severe limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  

Effective September 26, 2003, the general rating formula for 
disease and injury of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:  

A 10 percent evaluation is warranted when there is forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  

A 20 percent rating is authorized when there is forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine is not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reverse 
lordosis, or abnormal kyphosis.

A 30 percent rating is authorized when there is forward 
flexion of the cervical spine to 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  

A 40 percent rating is for assignment when there is 
unfavorable ankylosis of the entire cervical spine.  

Note (2) under the general rating formula provides that for 
VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion is 0 to 45 degrees, 
and left and right lateral flexion is 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

The Board has considered all the pertinent evidence of 
record.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss in detail all the evidence submitted by the 
veteran or in his behalf.   See Gonzales v. West, 218 F. 3d 
1378 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and what this evidence shows, or fails to show, on 
the claim.  The veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).  

The Board determines that the evidence does not favor 
assigning the next higher rating of 20 percent or more under 
any of the pertinent diagnostic codes.  

The pertinent medical evidence of record includes the report 
of a VA joints examination on the veteran in August 2003.  
The veteran stated that his neck began to bother him about 10 
years previously.  He denied any radicular symptoms under the 
arms.  

On examination, flexion was to 40 degrees, extension was to 
40 degrees, and right and left side rotation was to 
60 degrees each.  Neurological evaluation revealed 
physiologic and symmetrical reflexes and strength and 
sensation of both upper extremities.  Tinel's sign was 
negative at the wrist and elbows.  There was no muscular 
atrophy.  

X-ray studies of the cervical spine showed multilevel 
degenerative disc changes from the 4th to the 7th cervical 
vertebrae.  An examination impression was made of 
degenerative disc disease of the cervical spine, described as 
moderately severe.  

Another spinal examination was accorded the veteran by VA in 
September 2006.  The veteran stated he had difficulty turning 
his head to the left.  Though this was not a constant type 
thing, he stated this happened periodically.  He indicated 
that he went to a chiropractor and obtained relief from the 
individual.  He stated that he returned to normal range of 
motion after seeing the chiropractor, and said it might be 
several weeks or several months before problems would flare 
up again.  He stated that Celebrex was helping him.  He got 
flare-ups with increased stiffness, but did not know what 
caused the flare-ups.  He expressed no radicular symptoms of 
the upper extremities.  He did not use a brace and never had 
surgery.  Daily activities were affected only when he had the 
limited motion.  He indicated even with that, the only 
problem was that he had difficulty turning his head to the 
left.  

On examination forward flexion of the spine was to 45 
degrees, as was extension.  Left lateral rotation was to 
50 degrees.  Right lateral rotation was to 80 degrees.  Left 
and right lateral flexion was to 45 degrees each.  Repeat 
flexion and extension of the head and neck produced no 
indication of pain, weakness, or fatigue.  There was no 
indication of upper extremity radiculopathy on the left or 
right.  There was no muscle atrophy.  He had no loss of 
strength of either upper extremity.  There was no paraspinous 
tenderness.  The cervical spine appeared anatomically normal.  
There was no indication of cervical spine muscle tenderness 
or trapezius muscle tenderness or spasm.  

X-ray studies of the cervical spine showed:  Grade I interior 
pseudospondylolisthesis of the 7th cervical vertebra and the 
1st thoracic vertebra; minimal anterior subluxation of the 
3rd over the 4th cervical vertebrae; mild to moderate disc 
space narrowing with a surrounding hypertrophic marginal 
spurring from the 4th through the 7th cervical vertebrae; and 
no significant interval change.  

The examination assessment was degenerative disc disease of 
the cervical spine.  

The aforementioned medical evidence does not support a 
disability rating in excess of 10 percent under any pertinent 
diagnostic code.  As noted above, a 20 percent rating 
requires forward flexion of the cervical spine to be greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the cervical spine to be not 
greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour.  
The motion restriction demonstrated by the veteran is not 
enough to warrant a higher disability rating under the 
aforementioned criteria.  At the time of the 2006 VA 
examination, motion testing was essentially unremarkable, 
except for a mild limitation of motion and left lateral 
rotation.  The examination failed to show objective symptoms 
such as joint swelling, muscle atrophy, weakness, 
incoordination, excess fatigability, or muscle spasm 
indicative of any appreciable functional impairment 
indicative of a higher disability rating.  Further, there is 
no indication of neurologic involvement involving the 
cervical spine.  As such, a separate evaluation for 
neuropathy is not warranted.  Further, there is not shown to 
be evidence that the veteran suffers from incapacitating 
episodes, so the criteria for evaluating the cervical spine 
based on incapacitating episodes are not for application.  In 
sum, the pertinent evidence of record does not show that the 
veteran's actual range of motion or his functional 
restriction with use warrants an evaluation in excess of the 
10 percent rating currently in effect.  

The Board observes that the veteran is competent to report 
that his disability has worsened in severity.  However, he is 
not a medical professional and his opinion is not competent 
in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, 
the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that a disability rating in excess of 10 percent for the 
veteran's cervical spine disorder is not warranted at this 
time.  


ORDER

A disability rating in excess of 10 percent for a cervical 
spine disability is denied.  


REMAND

With regard to the claim for service connection for a 
bilateral hip disorder secondary to the veteran's service-
connected lumbar spine disability, the Board notes that the 
veteran's accredited representative, in an informal hearing 
presentation in February 2008, asked that the matter be 
remanded for a more comprehensive discussion as to whether a 
service-connected lumbosacral spine disability aggravated the 
veteran's hip problems.  The representative acknowledges the 
presence of a medical opinion from a VA physician in 
August 2003, but essentially claims that the examiner did not 
adequately discuss aggravation.  The Board notes that service 
connection may also be granted when a disability is secondary 
to a service-connected disability.  Under 38 C.F.R. § 3.310, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury and secondary service connection may be 
found where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is approximately due 
to or the result of a service-connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  A recent amendment to 
38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  
See 71 Fed. Reg. 52, 744 (2006).  The amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  

Based on a longitudinal review of the evidence of record, the 
Board agrees with the veteran's representative that a remand 
is in order for review of the file and an opinion as to 
whether or not there is any aggravation of the bilateral hip 
disorder attributable to the service-connected back 
disability.  

In view of the foregoing, this portion of the case is 
REMANDED for the following:  

1.  VA should provide the veteran an 
examination by a physician knowledgeable 
in orthopedic disorders to determine the 
etiology of the veteran's bilateral hip 
disorder.  The examiner should review 
relevant portions of the claims file and 
indicate that he or she has done so in 
the examination report.  Following a 
review of the relevant medical evidence 
in the claims file, the physical 
examination, and any laboratory tests 
deemed necessary, the clinician is asked 
to opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current bilateral 
hip disorder was caused or aggravated by 
the veteran's service-connected 
lumbosacral spine disability.  The 
clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as defined 
against causation.  More likely and as 
likely support the contended causal 
relationship for a finding of 
aggravation; less likely weighs against 
the claim.  In addition, "aggravation" 
for VA compensation purposes is defined 
as a permanent worsening of the 
disability.  The examiner is asked to 
provide a complete rationale for any 
opinion expressed.  The examiner is also 
advised that if a conclusion cannot be 
reached without resort to speculation, 
this should be so indicated in the 
examination report.  

2.  Then, after consideration of all 
evidence added to the record subsequent 
to the last supplemental statement of the 
case, VA should readjudicate the claim.  
If the veteran remains dissatisfied with 
the outcome of the determination, VA 
should provide him with a supplemental 
statement of the case that includes all 
pertinent laws and regulations.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless otherwise notified by VA.  However, he is placed a 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2007), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


